     Case 2:19-cv-00549 Document 27 Filed 09/08/20 Page 1 of 2 PageID #: 208



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


DON BLANKENSHIP,

             Plaintiff,

v.                                           Civil Action No. 2:19-cv-00549

DONALD TRUMP, JR. and
DOES 1-50 INCLUSIVE,

             Defendants.


                                     ORDER


             On September 17, 2019, the court entered an order

setting forth a schedule by which this case is to proceed,

including a deadline to complete discovery by May 29, 2020.               See

ECF No. 14.      On February 13, 2020, the court granted the

defendant’s motion to stay discovery in this matter pending the

resolution of the defendant’s motion to dismiss (ECF No. 3) and

until further order of the court.          See ECF No. 21.


             For reasons appearing to the court, it is ORDERED that

all events and deadlines in the court’s previous scheduling

order are stayed pending resolution of the motion to dismiss and

until further order of the court.          The court will enter an

amended scheduling order once the stay is lifted.
  Case 2:19-cv-00549 Document 27 Filed 09/08/20 Page 2 of 2 PageID #: 209



          The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                        ENTER: September 8, 2020




                                    2
